Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1360 Filed 02/08/21 Page 1 of 23




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MATTHEW MOORE,

      Petitioner,                             Civil No. 4:16-CV-10874
                                              HONORABLE LINDA V. PARKER
v.

THOMAS MACKIE,

     Respondent.
____________________________/

    OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
 HABEAS CORPUS (ECF NOS. 1, 21, 24, 34, 51); (2) DENYING REQUEST
  FOR AN EVIDENTIARY HEARING; (3) DENYING CERTIFICATE OF
   APPEALABILITY; (4) DENYING LEAVE TO APPEAL IN FORMA
 PAUPERIS; & (5) DENYING MOTION FOR A HEARING ON THE BOND
                      MOTION (ECF NO. 42)

      Petitioner Matthew Moore, presently incarcerated at the Oaks Correctional

Facility in Manistee, Michigan, filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (ECF No. 1), as well as a pro se supplemental motion

in support of the petition (ECF No. 21). Petitioner’s former appointed counsel,

David A. Koelzer, filed a supplemental brief in support of the petition, (ECF No.

24), and Petitioner’s current appointed counsel, Richard D. Korn, filed an

addendum to the petition (ECF No. 34). Petitioner was convicted by entry of his

guilty plea of first-degree criminal sexual conduct under Michigan Compiled Laws

§ 750.520b. Petitioner was sentenced to 20 to 40 years in prison. After a careful
                                          1
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1361 Filed 02/08/21 Page 2 of 23




review of the record and for the reasons that follow, the Court denies the petition

for writ of habeas corpus.

                             FACTUAL BACKGROUND

      Petitioner pleaded guilty to one count of first-degree criminal sexual

conduct. (ECF No. 12-3.) In exchange for his plea, the prosecutor agreed to

dismiss a second first-degree criminal sexual conduct charge. At the plea hearing,

Petitioner stated his name for the record. (Id. at Pg. ID 167.) In response to the

judge’s questions, Petitioner indicated that he understood the terms of the plea and

sentence agreement. (Id. at Pg. ID 167-68.) The judge advised Petitioner of the

rights he would be waiving by pleading guilty. (Id. at Pg. ID 167.) The judge

informed Petitioner that any appeal from a guilty plea would be by leave and not

by right. (Id. at Pg. ID 167-68.) Petitioner acknowledged that he understood these

rights. (Id.) Petitioner indicated that no threats or other promises had been made

to induce his plea. (Id. at Pg. ID 168.) Petitioner stated he was pleading guilty

freely and willingly. (Id.) And in response to questions from defense counsel,

Petitioner admitted to engaging in sexual intercourse with a girl under the age of

thirteen. (Id. at Pg. ID 169.)

      Petitioner was sentenced on March 16, 2012. (ECF No. 12-4.) During the

sentencing hearing, Petitioner was asked by the court if he wished to say anything

on his behalf. (Id. at Pg. ID 175.) Petitioner initially said he was “resentful” for

                                          2
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1362 Filed 02/08/21 Page 3 of 23




what he did but then corrected himself and told the court he was remorseful for his

actions. (Id. at Pg. ID 175-76.) The judge also acknowledged that Petitioner sent a

three-page handwritten letter to the court, in which Petitioner said, “I just want to

do the right thing, get help and go home.” (Id. at Pg. ID 174, 176.) Petitioner

further indicated in the letter that he had “regret[ted] being with [the victim] at a

young age, but [he] thank[ed] God for [their] three handsome little guys [God]

gave [them].” (Id. at Pg. ID 176.) The judge sentenced Petitioner to 20 to 40 years

in prison. (Id. at Pg. ID 177.)

      Petitioner filed an application for leave to appeal, which was denied by the

Michigan Court of Appeals and Michigan Supreme Court. People v. Moore, No.

310823 (Mich. Ct. App. Oct. 25, 2012); lv. den. 828 N.W. 2d 376 (Mich. 2013);

reconsideration den. 835 N.W. 2d 588 (Mich. 2013). Petitioner then filed a post-

conviction motion for relief from judgment, which was denied by the trial judge.

(ECF No. 12-7.) The Michigan Court of Appeals and Michigan Supreme Court

denied Petitioner’s request for leave to appeal. People v. Moore, No. 324618

(Mich. Ct. App. Dec. 29, 2014); lv. den. 872 N.W. 2d 449 (Mich. 2015).

      On March 8, 2016, Petitioner filed a pro se petition for writ of habeas

corpus. (ECF No. 1.) Respondent filed an answer, (ECF No. 11), and Petitioner

filed a pro se reply, (ECF No. 14). On October 11, 2016, Petitioner filed a motion

for the appointment of counsel (ECF No. 13), which was granted (ECF No. 15).

                                           3
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1363 Filed 02/08/21 Page 4 of 23




During the same week in May of 2018, David Koezler filed a supplemental brief in

support of the petition (ECF No. 23), and Petitioner filed a pro se supplemental

motion in support of the petition (ECF No. 21). In addition, at that time, Petitioner

filed a motion requesting the discharge of counsel (ECF No. 22), and Mr. Koezler

filed a motion to withdraw as counsel (ECF No. 25). On July 6, 2018, the Court

granted Mr. Koezler’s motion and appointed new counsel. (ECF No. 26.) On

February 3, 2020, that new counsel, Richard D. Korn, filed an addendum to the

petition for writ of habeas corpus. (ECF No. 34.) Mr. Korn has also requested an

evidentiary hearing. (Id.) Petitioner also filed a motion for bond (ECF No. 30)

and the Court held a hearing regarding this motion on November 23, 2020.

Following the hearing, the parties submitted supplemental briefing. (ECF Nos. 50,

51.)

       The two attorneys’ briefs were filed as supplements to the pleadings filed

pro se by Petitioner. The Court will review all of these pleadings in adjudicating

Petitioner’s claims. For clarity and to avoid repetition, the Court summarizes the

claims as they appear to be raised by Petitioner and his two attorneys: (1)

Petitioner was not mentally competent to plead guilty or be sentenced and trial

counsel was ineffective for failing to object to Petitioner’s mental incompetency;

(2) Petitioner’s mental incompetency prevented him from being able to allocute at

sentencing; (3) Petitioner’s trial counsel at the child neglect hearing in juvenile

                                           4
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1364 Filed 02/08/21 Page 5 of 23




court was ineffective for advising Petitioner to take a DNA test, since this

eventually proved that Petitioner was the father of the victim’s two surviving

children; (4) Petitioner did not knowingly consent to the DNA test, thus, the DNA

was taken in violation of his Fourth Amendment rights; (5) that perjury occurred

during the preliminary examination; (6) that a police officer coerced Petitioner into

confessing; and (7) that trial counsel was ineffective for failing to move to suppress

the DNA test and the confession, as well as for failing to challenge some of the

evidence presented at the preliminary examination.

                            STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

             (1) resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal law, as
             determined by the Supreme Court of the United States; or

             (2) resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in
             the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme
                                          5
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1365 Filed 02/08/21 Page 6 of 23




Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

  CLAIM # 1: MENTAL INCOMPETENCY RE: PLEA & SENTENCING

      Petitioner argues that his “psychiatric/mental health history” rendered him

mentally incompetent to plead guilty or to be sentenced. (ECF Nos. 12-8 at Pg. ID

349; 24 at Pg. ID 885; 1 at Pg. ID 3-8.)

      “A defendant may not be put to trial unless he has sufficient present ability

to consult with his lawyer with a reasonable degree of rational understanding . . .

[and] a rational as well as factual understanding of the proceedings against him.”

Cooper v. Oklahoma, 517 U.S. 348, 354 (1996) (quoting Dusky v. United States,

362 U.S. 402, 402 (1960)). The competency standard for standing trial is the same

                                           6
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1366 Filed 02/08/21 Page 7 of 23




as the competency standard for pleading guilty, Godinez v. Moran, 509 U.S. 389,

398 (1993), and the Sixth Circuit has applied the same standard in evaluating a

defendant’s competency to proceed to sentencing, see United States v. Washington,

271 F. App’x. 485, 490 (6th Cir. 2008)). Petitioner appears to “raise issues of both

substantive and procedural due process” relating to his mental competency claim.

Hastings v. Yukins, 194 F. Supp. 2d 659, 670 (E.D. Mich. 2002).

 (i) Is Petitioner Entitled to Relief Due to a Procedural Due Process Violation Re:
                                 Mental Competency?
      In analyzing Petitioner’s procedural due process claim, the Court considers

the following:

      A habeas petitioner may make a procedural competency claim by
      alleging that the state trial court failed to conduct a competency hearing
      after petitioner’s mental competency was put in issue. However, to
      succeed on the procedural claim, a habeas petitioner must establish that
      the state trial judge ignored facts which raised a “bona fide doubt”
      regarding petitioner’s competency to stand trial. Walker v. Attorney
      General for the State of Oklahoma, 167 F. 3d 1339, 1343 (10th Cir.
      1999) (internal citations omitted) (emphasis added); Hastings, 194 F.
      Supp. 2d at 670. Evidence of a defendant’s irrational behavior, his or
      her demeanor at trial or at another court proceeding, and any prior
      medical opinions on competence to stand trial are all relevant in
      determining whether further inquiry by a trial court on a defendant’s
      mental state is required. Drope v. Missouri, 420 U.S. 162, 180 (1975).
      . . . There must be some manifestation or conduct on a habeas
      petitioner’s part “to trigger a reasonable doubt as to his or her
      competency.” Hastings v. Yukins, 194 F. Supp. 2d at 671. A trial judge
      is allowed to rely on his or her own observations of the defendant’s
      comportment or demeanor to determine whether that defendant is
      competent to stand trial. Id. (citing to Bryson v. Ward, 187 F. 3d 1193,
      1201 (10th Cir. 1999)). A full competency hearing is necessary only
      when a court has a reason to doubt a defendant’s competency to stand

                                          7
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1367 Filed 02/08/21 Page 8 of 23




      trial or to plead guilty. Godinez v. Moran, 509 U.S. at 401, n.13. . . . A
      state court’s factual determination regarding a defendant’s competency
      to plead guilty is also entitled to the presumption of correctness in
      habeas corpus proceedings. Hastings v. Yukins, 194 F. Supp. 2d at 670.
      Petitioner has the burden of rebutting the presumption of correctness of
      the state court’s determination of his or her competency by clear and
      convincing evidence. Doughty v. Grayson, 397 F. Supp. 2d 867, 876
      (E.D. Mich. 2005).

Davis v. Brewer, No. 17-CV-13955, 2018 WL 4333957, at *3-4 (E.D. Mich. Sept.

11, 2018).

      Petitioner’s procedural competency claim fails because the record does not

suggest that anything in Petitioner’s conduct or communications with the state

court should have raised a bona fide doubt about his competence to plead guilty or

to be sentenced. In addition, Petitioner has not shown that the judge’s belief that

Petitioner was competent to plead guilty or be sentenced was an unreasonable

determination of the facts. See Davis, 2018 WL 4333957, at *4 (citing Franklin v.

Bradshaw, 695 F.3d 439, 449 (6th Cir. 2012)).

 (ii) Is Petitioner Entitled to Relief Due to a Substantive Due Process Violation Re:
                                  Mental Competency?
      In analyzing Petitioner’s substantive due process claim, the Court considers

the following:

      A habeas petitioner can [] raise a substantive competency claim by
      alleging that he or she was tried and convicted while mentally
      incompetent. However, a habeas petitioner raising a substantive claim
      of incompetency is not entitled to a presumption of incompetency and
      must demonstrate her incompetency by a preponderance of the
      evidence. Walker v. Attorney General for the State of Oklahoma, 167

                                          8
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1368 Filed 02/08/21 Page 9 of 23




      F. 3d at 1344; Hastings v. Yukins, 194 F. Supp. 2d at 671. To obtain
      habeas relief on a substantive incompetence claim, a habeas petitioner
      must present evidence which is sufficient “to positively, unequivocally,
      and clearly generate a real, substantial and legitimate doubt as to his
      mental capacity” to stand trial. Thirkield v. Pitcher, 199 F. Supp. 2d
      637, 653 (E.D. Mich. 2002) (internal quotations omitted). A habeas
      petitioner is entitled to an evidentiary hearing on the issue of his or her
      competency to stand trial “if he presents sufficient facts to create a real
      and substantial doubt as to his competency, even if those facts were not
      presented to the trial court.” Id. However, “[a]lthough retrospective
      determinations of competency are not prohibited, they are disfavored,
      and the Court will give considerable weight to the lack of
      contemporaneous evidence of petitioner’s incompetence.” Thirkield,
      199 F. Supp. 2d at 653.

Davis, 2018 WL 4333957, at *4.

      In support of his claim that he was incompetent to plead guilty or be

sentenced, Petitioner points out that his presentence investigation report notes that

he has a “[p]sychiatric [h]istory” (ECF No. 1 at Pg. ID 2-3, 24), which includes

treatment for depression and anxiety (ECF No. 12-8 at Pg. ID 349). This argument

fails, however, because “[n]either low intelligence, mental deficiency, nor the fact

that a defendant has been treated with anti-psychotic drugs automatically equates

to incompetence.” Davis, 2018 WL 4333957, at *5 (citing Burket v. Angelone, 208

F. 3d 172, 192 (4th Cir. 2000) and Hastings, 194 F. Supp. at 671-72); see United

States v. Davis, 93 F.3d 1286, 1290 (6th Cir. 1996) (explaining that mental illness

in and of itself does not equate with the incompetency to stand trial); see also

Mackey v. Dutton, 217 F.3d 399, 410-14 (6th Cir. 2000) (upholding determination

that habeas petitioner was competent despite an earlier diagnosis of schizophrenia
                                          9
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1369 Filed 02/08/21 Page 10 of 23




 and an affidavit from the defendant’s lawyer stating that his client “exhibit[ed]

 great difficulty in communicating and assisting with his defense”); Otte v. Houk,

 654 F.3d 594, 600-01 (6th Cir. 2011); Nowak v. Yukins, 46 F. App’x. 257, 259 (6th

 Cir. 2002) (explaining that depression in and of itself also does not establish a

 criminal defendant’s mental incompetency).

       Indeed, Petitioner has presented no evidence that he was unable to

 understand the proceedings against him or assist his attorney at the plea hearing.

 At that time, Petitioner demonstrated that (i) he understood the plea agreement;

 (ii) he understood the rights he was giving up; (iii) no one made threats or promises

 to induce him to plead guilty; and (iv) he was pleading guilty by his own free will

 and only because he was guilty. (ECF No. 12-3 at Pg. ID 167-68.) Petitioner then

 set forth a factual basis for his guilty plea, clearly and lucidly answering questions

 in an appropriate manner. (Id. at Pg. ID 169.) Petitioner is not entitled to habeas

 relief on this claim because nothing in the record indicates that Petitioner did not

 understand, was unable to participate in, or was confused by the proceedings. See

 United States v. Calvin, 20 F. App’x. 452, 453 (6th Cir. 2001); Hastings, 194 F.

 Supp. 2d at 672.

       Petitioner has also failed to present any evidence that he was mentally

 incompetent at the time of sentencing. Petitioner responded appropriately to the

 judge’s question about whether he wanted to make any comments to the court.

                                           10
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1370 Filed 02/08/21 Page 11 of 23




 Petitioner informed the judge that he regretted his actions and acknowledged a

 three-page letter he wrote to express remorse and seek help. (ECF No. 14 at Pg. ID

 769.) Plaintiff also affirmed that he understood the sentencing agreement. (Id. at

 Pg. Id 771.) Because there is simply nothing on the record to raise doubt as to

 Petitioner’s competency to plead guilty or proceed to sentencing, Petitioner is not

 entitled to relief on his first claim. See United States v. Harrison, 146 F. App’x.

 821, 823 (6th Cir. 2005).

       Petitioner also argues that trial counsel was ineffective for failing to request

 a competency hearing before allowing him to plead guilty. To prevail on this

 claim, Petitioner must show that the state court’s conclusion regarding this claim

 was contrary to, or an unreasonable application of, Strickland v. Washington, 466

 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

 Strickland established a two-prong test for claims of ineffective assistance of

 counsel: the petitioner must show (1) that counsel’s performance was deficient,

 and (2) that the deficient performance prejudiced the defense. 466 U.S. at 687.

       “A defendant is not prejudiced by counsel’s failure to seek a competency

 examination, absent an actual basis to support a claim of incompetency at the time

 of the proceeding.” Bair v. Phillips, 106 F. Supp. 2d 934, 941 (E.D. Mich. 2000)

 (citations omitted). Here, as in Nemzek v. Jamrog, “[a] reasonable judge, situated

 as was the trial judge, would not have experienced doubt of [Petitioner’s]

                                           11
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1371 Filed 02/08/21 Page 12 of 23




 competency” and “[t]here is not a reasonable probability that the result of the

 proceedings would have been different had counsel requested a competency

 hearing.” 93 F. App’x. 765, 767 (6th Cir. 2004). Petitioner, therefore, has failed to

 establish that trial counsel was ineffective for failing to seek a competency hearing.

         CLAIM #2: MENTAL INCOMPETENCY RE: ALLOCUTION

       Petitioner argues that his mental incompetency prevented him from being

 able to allocute at sentencing. (ECF Nos. 1 at Pg. ID 3-8; 12-8 at Pg. ID 349.)

 However, “[t]here is no constitutional right to allocution.” Davis, 2018 WL

 4333957, at *5 (citing Pasquarille v. United States, 130 F. 3d 1220, 1223 (6th Cir.

 1997)). “Therefore, a trial court’s failure to afford a defendant the right to

 allocution raises neither a jurisdictional nor constitutional error cognizable on

 habeas review.” Id. (citing Scrivner v. Tansy, 68 F. 3d 1234, 1240 (10th Cir. 1995)

 and Cooey v. Coyle, 289 F. 3d 882, 912 (6th Cir. 2002) (declining to issue

 certificate of appealability on denial of allocution claim). Moreover, as discussed

 above, the record shows that Petitioner successfully allocuted at sentencing. (See

 ECF No. 12-4.)

       Accordingly, Petitioner is not entitled to relief as to his second claim.

                                    CLAIMS # 3-7

       Federal habeas relief is precluded on claims which have not been presented

 to the state courts in accordance with the state’s procedural rules. Wainwright v.

                                           12
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1372 Filed 02/08/21 Page 13 of 23




 Sykes, 433 U.S. 72, 85-87 (1977). The Sixth Circuit has adopted a four-part test to

 determine whether a claim has been procedurally defaulted:

              (1) the court must determine that there is a state procedural
              rule with which the petitioner failed to comply; (2) the
              court must determine whether the state courts actually
              enforced the state procedural sanction; (3) the state
              procedural rule must have been an adequate and
              independent state procedural ground upon which the state
              could rely to foreclose review of a federal constitutional
              claim; and (4) if the court has determined that a state
              procedural rule was not complied with and that the rule
              was an adequate and independent state ground, then the
              petitioner must demonstrate that there was cause for his
              failure to follow the rule and that actual prejudice resulted
              from the alleged constitutional error.

 Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002).

       The Supreme Court has noted that “a procedural default does not bar

 consideration of a federal claim on either direct or habeas review unless the last

 state court rendering a judgment in the case ‘clearly and expressly’ states that its

 judgment rests on the procedural bar.” Harris v. Reed, 489 U.S. 255, 263 (1989).

 If the last state court judgment contains no reasoning, but simply affirms the

 conviction in a standard order, the federal habeas court must look to the last

 reasoned state court judgment rejecting the federal claim and apply a presumption

 that later unexplained orders upholding the judgment or rejecting the same claim

 rested upon the same ground. Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).




                                           13
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1373 Filed 02/08/21 Page 14 of 23




       The Michigan Supreme Court rejected Petitioner’s post-conviction appeal on

 the ground that “the defendant has failed to meet the burden of establishing

 entitlement to relief under MCR 6.508(D).” (ECF No. 12-11 at Pg. ID 526.) This

 order, however, did not refer to subsection (D)(3) nor did it mention Petitioner’s

 failure to raise his remaining claims on direct appeal. (Id.) Because the Michigan

 Supreme Court’s citation to Rule 6.508(D) is ambiguous as to whether it refers to

 procedural default or a denial of post-conviction relief on the merits, the order is

 unexplained. See Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010). This

 Court must “therefore look to the last reasoned state court opinion to determine the

 basis for the state court’s rejection” of Petitioner’s claims. Id.

       The Michigan Court of Appeals denied Petitioner’s post-conviction appeal

 holding that “[t]he defendant alleges grounds for relief that could have been raised

 previously and he has failed to establish good cause for failing to previously raise

 the issues, and had not established that good cause should be waived. MCR

 6.508(D)(3)(a).” (ECF No. 12-10 at Pg. ID 460.) Because the record shows that

 the Michigan Court of Appeals denied Petitioner’s post-conviction relief based on

 the procedural grounds stated in M.C.R. 6.508(D)(3), these remaining claims are

 procedurally defaulted. See Ivory v. Jackson, 509 F.3d 284, 292-93 (6th Cir.

 2007).




                                            14
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1374 Filed 02/08/21 Page 15 of 23




       Petitioner does not establish cause to excuse this procedural default. As to

 Claim 4, Petitioner argues that the DNA tests were obtained without his consent

 and, as to Claim 7, the criminal complaint signed by the prosecutor did not list the

 complainant or victim. (ECF No. 14 at Pg. ID 742.) Petitioner argues that these

 “relevant facts” were not provided to him until after his direct appeal. (Id.)

 Notably, however, “federal law generally limits action taken based on newly

 discovered evidence to situations where the evidence could not have been

 discovered sooner through due diligence.” Hodge v. Haeberlin, 579 F.3d 627, 637

 (6th Cir. 2009). Here, the criminal complaint was available to Petitioner before the

 direct appeal because it was a part of the record, therefore it is not newly

 discovered evidence. And the fact that the DNA tests were obtained without his

 consent does not constitute newly discovered evidence either. As Petitioner points

 out, the DNA tests were court-ordered, which means Petitioner was aware that the

 DNA test would be undertaken without his consent when authorities collected a

 sample from him.

       In one of his several supplemental briefs, Petitioner argues that he was

 denied effective assistance of appellate counsel, who neglected to raise Claims 3

 through 7 on direct appeal. (ECF No. 45 at Pg. ID 1193.) When a petitioner

 claims ineffective assistance of appellate counsel as cause for a procedural default,

 as Petitioner does here, the allegation of ineffectiveness is a separate claim which

                                           15
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1375 Filed 02/08/21 Page 16 of 23




 must itself be exhausted in state court according to the normal procedures.

 Edwards v. Carpenter, 529 U.S. 446, 452 (2000); Murray v. Carrier, 477 U.S. 478,

 489 (1986) (“The exhaustion doctrine . . . generally requires that a claim of

 ineffective assistance of counsel be presented to state courts before it may be used

 to establish cause for a procedural default.”). According to Edwards, the failure to

 exhaust an ineffective assistance of appellate counsel claim will itself constitute a

 procedural default of the cause argument and prevents a federal court from hearing

 it. 529 U.S. at 452.

       Petitioner argues that he properly raised the claim at all stages of the state

 court proceedings, including in his Motion for Relief from Judgment filed with the

 trial court as evidenced by the following excerpt:

              These facts also substantiate[] how tremendously
              ineffective counsel was during all proceedings. Counsel
              did not investigate as to how Department of Human
              Services optained [sic] the [D]efendant[’]s DNA results
              [sic] nor they’re job to inquire into further investigation
              regarding [D]efendant[’]s mental health.

 (ECF No. 51 at Pg. ID 1348 (citing ECF No. 12-5 at Pg. ID 185).) Petitioner

 contends that “[a]ll proceedings, in light of the natural meaning of the word, would

 apply to the appellate proceedings as well as the proceedings at the trial court level

 and those in juvenile court.” (Id.) The Court is not persuaded.

       Even if liberally construed, Petitioner’s statement that “the[] facts also

 substantiate[] how tremendously ineffective counsel was during all proceedings”
                                           16
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1376 Filed 02/08/21 Page 17 of 23




 does not state an ineffective assistance of appellate counsel claim. The motion (i)

 does not cite federal cases analyzing an ineffective appellate counsel claim; (ii)

 does not cite to state cases employing such a constitutional analysis; (iii) does not

 assert the claim in terms sufficiently particular as to allege a denial of the

 constitutional right to effective appellate counsel; and (iv) does not allege a pattern

 of facts supporting an ineffective appellate counsel claim.1 Williams v. Anderson,

 460 F.3d 789, 806 (6th Cir. 2006) (quoting Newton v. Million, 349 F.3d 873, 877

 (6th Cir. 2003), abrogated on other grounds by English v. Berghuis, 529 Fed.

 App’x 734 (6th Cir. 2013)) (describing four things a petitioner can incorporate into

 his brief “which are significant to the determination as to whether a claim has been

 fairly presented”). Petitioner argues:

              “[His] intent to raise the issue of ineffective assistance of
              appellate counsel . . . is clearly evidenced by the fact that
              in his Delayed Application for Leave to Appeal filed with
              the Michigan Court of Appeals in connection with the
              [trial court’s] denial of his Motion for Relief from
              Judgment, specifically states that the lead argument is:
              ‘TRIAL COUNSEL PROVIDED INEFFECTIVE
              ASSISTANCE AT Plea and 1st Appeal.’”

 (ECF No. 51 at Pg. ID 1348.) But “ordinarily a state prisoner does not ‘fairly

 present’ a claim to a state court if that court must read beyond a petition or a brief


 1
   In fact, a review of the Motion for Relief from Judgment Petitioner filed with the
 trial court reveals that the motion contains complaints about Petitioner’s trial, plea,
 and juvenile court counsel—it does not include a single complaint about his
 appellate counsel.
                                           17
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1377 Filed 02/08/21 Page 18 of 23




 . . . that does not alert it to the presence of a federal claim in order to find material

 that does so.” Baldwin v. Reese, 541 U.S. 27, 32 (2004). Indeed, because

 Petitioner failed to raise the issue of whether appellate counsel was ineffective in

 his Motion for Relief from Judgment filed with the trial court, Petitioner has not

 properly exhausted the claim and therefore he cannot use it to demonstrate cause to

 excuse his procedural default as to Claims 3 through 7. And because Petitioner

 fails to establish sufficient cause to excuse his procedural default, the Court need

 not address the issue of prejudice. See Smith v. Murray, 477 U.S. at 533; Long v.

 McKeen, 722 F.2d 286, 289 (6th Cir. 1983).

       Finally, and more importantly, Petitioner fails to demonstrate that a

 fundamental miscarriage of justice has occurred. The miscarriage of justice

 exception requires a showing that a constitutional violation probably resulted in the

 conviction of someone who is actually innocent. Murray v. Carrier, 477 U.S. at

 479-80. To be credible, such a claim of actual innocence requires a petitioner to

 support the allegations of constitutional error with new reliable evidence that was

 not presented at trial. Schlup v. Delo, 513 U.S. 298, 324 (1995). Actual innocence

 means factual innocence, not mere legal insufficiency. Bousley v. United States,

 523 U.S. 614, 623 (1998). In addition, “[t]o show actual innocence in a guilty plea

 context, a petitioner must show not only that he is innocent of the charge he seeks

 to attack, he also must show that he is actually innocent of the other charges the

                                             18
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1378 Filed 02/08/21 Page 19 of 23




 government chose to forego during the plea bargaining process.” Howard v. U.S.

 Dep’t of Justice, 3 F. App’x. 269, 270 (6th Cir. 2001) (citing Bousley, 523 U.S. at

 624 and Luster v. United States, 168 F.3d 913, 915 (6th Cir. 1999)).

       Petitioner failed to show that he was innocent of either the charge to which

 he pled guilty or to the dismissed first-degree criminal sexual conduct charge.

 Claims 3 through 7 are thus barred by procedural default and do not warrant

 habeas relief.

                                 OTHER MATTERS

       Petitioner requests an evidentiary hearing. (ECF Nos. 24, 34.) However, a

 habeas petitioner is not entitled to an evidentiary hearing on his claims if they lack

 merit. See Stanford v. Parker, 266 F. 3d 442, 459-60 (6th Cir. 2001). Because

 Petitioner’s claims are without merit, his motion for an evidentiary hearing is

 denied.

       Petitioner requests a certificate of appealability. In order to obtain a

 certificate of appealability, a prisoner must make a substantial showing of the

 denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this

 denial, the applicant is required to show that reasonable jurists could debate

 whether, or agree that, the petition should have been resolved in a different

 manner, or that the issues presented were adequate to deserve encouragement to

 proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

                                           19
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1379 Filed 02/08/21 Page 20 of 23




 court rejects a habeas petitioner’s constitutional claims on the merits, the petitioner

 must demonstrate that reasonable jurists would find the district court’s assessment

 of the constitutional claims to be debatable or wrong. Id. at 484. Likewise, when a

 district court denies a habeas petition on procedural grounds without reaching the

 prisoner’s underlying constitutional claims, a certificate of appealability should

 issue, and an appeal of the district court’s order may be taken, if the petitioner

 shows that jurists of reason would find it debatable whether the petitioner states a

 valid claim of the denial of a constitutional right, and that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling. Id.

 “The district court must issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a),

 28 U.S.C. § 2254. Having considered the matter, the Court concludes that

 Petitioner has failed to make a substantial showing of the denial of a constitutional

 right. Accordingly, a certificate of appealability is not warranted in this case. In

 addition, Petitioner may not proceed in forma pauperis on appeal because an

 appeal could not be taken in good faith. See Foster v. Ludwick, 208 F. Supp. 2d

 750, 765 (E.D. Mich. 2002).

       Petitioner requests that this habeas petition be held in abeyance, or dismissed

 without prejudice, to afford him an opportunity to raise the issue of ineffective

 assistance of appellate counsel in state court, “notwithstanding the difficulties that

                                           20
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1380 Filed 02/08/21 Page 21 of 23




 will be encountered in filing a successive Motion for Relief from Judgment.”

 (ECF No. 51 at Pg. ID 1349.) Petitioner previously filed a motion for relief from

 judgment. Pursuant to MC.R. 6.502(G)(1), a criminal defendant in Michigan can

 typically file only one motion for relief from judgment with regard to a criminal

 conviction. See Banks v. Jackson, 149 Fed. Appx. 414, 418 (6th Cir. 2005)

 (citation omitted). However, MC.R. 6.502(G)(2) states that a defendant may file a

 second or subsequent motion based on a retroactive change in law that occurred

 after the first motion for relief from judgment or a claim of new evidence that was

 not discovered before the first such motion. Banks, 149 Fed. Appx. at 418. The

 Sixth Circuit has explained that courts should exercise caution in finding that a

 state procedural rule bars a petitioner from presenting his ineffective assistance

 claim in Michigan courts because Michigan courts have not had the opportunity to

 pass on this question for themselves. Id. Thus, “[w]here a state procedural rule, if

 applicable, would cause a petitioner to default an otherwise unexhausted claim, the

 habeas court should find procedural default only ‘if it is clear that [the] claims are

 now procedurally barred under [state] law.’” Id. (emphasis in original) (quoting

 Gray v. Netherland, 518 U.S. 152, 161-162 (1996)).

       Here, Petitioner does not allege in his briefs that his ineffective assistance of

 appellate counsel claim is based on newly discovered evidence or that a successive

 motion for relief from judgment would be based on a retroactive change in the

                                           21
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1381 Filed 02/08/21 Page 22 of 23




 law.2 (See generally ECF No. 51.) Accordingly, there appears to be no likelihood

 that the state courts will permit Petitioner to file a successive post-conviction

 motion for relief from judgment pursuant to any exception contained in M.C.R.

 6.502(G)(2), a procedural bar to Petitioner filing such a successive motion is

 applicable and, therefore, the Court denies Petitioner’s request to hold his habeas

 petition in abeyance. See Banks, 149 Fed. Appx. at 419-20. The Court denies

 Petitioner’s request for a dismissal without prejudice for the same reason.

                                    CONCLUSION

       Accordingly,

       IT IS ORDERED that Petitioner’s petition for writ of habeas corpus (ECF

 Nos. 1, 21, 24, 34, 51) is DENIED WITH PREJUDICE;

       IT IS FURTHER ORDERED that Petitioner’s request for an evidentiary

 hearing (ECF No. 46) is DENIED;




 2
  In fact, the habeas record suggests that Petitioner was aware—before he filed his
 Motion for Relief from Judgment with the trial court—that appellate counsel did
 not include Claims 3 through 7 in the brief filed on direct appeal to the Michigan
 Court of Appeals. (ECF No. 12-9 at Pg. ID 388-93); see Banks, 149 Fed. Appx. At
 420 (suggesting that “a procedural bar is [] clearly applicable” where “the
 petitioner concedes that he was aware of the facts supporting his claim before the
 conclusion of state review” or “the record on habeas review clearly shows that the
 petitioner was aware of the factual predicate for his claim all along” (emphasis in
 original)).
                                           22
Case 4:16-cv-10874-LVP-PTM ECF No. 55, PageID.1382 Filed 02/08/21 Page 23 of 23




       IT IS FURTHER ORDERED that a certificate of appealability is

 DENIED;

       IT IS FURTHER ORDERED that leave to proceed in forma pauperis on

 appeal is DENIED;

       IT IS FURTHER ORDERED that, in light of the Court’s November 23,

 2020 hearing, Petitioner’s Motion for a Hearing on the Bond Motion (ECF No. 42)

 is DENIED as moot.

       IT IS SO ORDERED.
                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE

  Dated: February 8, 2021




                                       23
